Citation Nr: 9908537	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-31 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disability.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from December 1969 to July 
1972.  He served in Vietnam from February 1971 to July 1972 
as a clerk typist. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
VARO in Fort Harrison, Montana, which determined that the 
veteran had not submitted a well-grounded claim with regard 
to service connection for a chronic left foot disability and 
determined that service connection for a chronic acquired 
psychiatric disability, to include PTSD, was denied on the 
basis that the evidence did not show that an acquired 
psychiatric disorder, to include PTSD, had been incurred in 
or aggravated during the veteran's active service.  The 
claims folder was subsequently transferred to the Oakland, 
California RO.

The Board notes that in a February 1998 communication, the 
veteran stated that he was unable to work and believed that a 
reopening of his claim for pension benefits would be in 
order.  By communication dated April 14, 1998, the veteran 
was informed that his award for disability pension had been 
approved and he was to begin receiving benefits, effective 
April 1, 1998.  

For reasons which will be set forth below, the matter of the 
veteran's claim for service connection for a psychiatric 
disability other than PTSD is being deferred pending 
additional development.



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current left foot disability and active service.

2.  The veteran did not engage in combat, and there is no 
credible supporting evidence of any inservice stressor such 
as is needed to link the current diagnosis of PTSD to 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic left foot 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  PTSD was not incurred in, or as a result of, active 
service. 38 U.S.C.A. §§ 1110, 1112, 1154(b), (5107(a) (West 
1991); 38 C.F.R. §§ 3.303(c), 3.3.04(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Left Foot Disability.

The threshold question to be answered with regard to this 
claim is whether the veteran has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail and the Board has not duty to 
further assist him with the development of his claim.  
38 U.S.C.A. § 5107(a) Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App.  
498 (1995).  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).  

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in line of duty.  
38 U.S.C.A. § 1110, (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to prevent a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain...in service will permit service 
connection for arthritis...first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition occurred during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In the instant case, a review of the service medical records 
reflects that in the report of medical history made in 
conjunction with preinduction examination in August 1969, the 
veteran denied any problems with his feet.  Notation was made 
that he had cartilage removed from his left knee and had good 
results, with no disqualifying defect.  Clinical examination 
at that time did not identify any abnormality of the feet.

On one occasion in April 1971 he was seen in outpatient 
consultation for a complaint of pain in the joint of the left 
second toe, especially in the afternoon.  The impression was 
possible arthritis.

There was no further reference to difficulties with the left 
foot during the remainder of service, including at the time 
of separation examination in July 1972 at which time the 
veteran's health records were reviewed and he was deemed 
qualified for separation.  Clinical evaluation of the feet at 
that time was normal.

In a claim for disability benefits received in July 1980, the 
veteran referred to several disabilities.  No reference was 
made to any problems with the left foot.  

For whatever reason, the veteran failed to report for a 
general medical examination by VA in August 1980.  

VA hospitalized the veteran from March to May 1982 for 
chronic alcoholism and a manic-depressive disorder.  Systems 
review during hospitalization was essentially negative.  
Physical examination was reported as essentially normal.  No 
reference was made to a left foot problem.

The initial mention of a left foot disability came in the 
veteran's claim for disability benefits received in 1995.  

A medical record report pertaining to VA hospitalization of 
the veteran in October 1995 for psychiatric purposes included 
a notation that the veteran denied any physical health 
problems at that time.

Of record is a report of a VA general medical examination 
accorded the veteran in May 1996.  The veteran complained of 
pain in the joints of the little toes since 1969.  He stated 
that the pain first occurred while using military boots.  
There was no history of surgery.  According to the veteran, 
he had had some X-rays taken of the toes and was told he had 
an arch problem.  He claimed he was given shoe pads, which 
were very helpful.  Currently, he had no pain during the day, 
except occasionally, when going to bed, he would experience 
throbbing pain lasting from one to two hours.  He did not 
take any medication for pain.  

Examination showed bilateral flat foot, mild hallux valgus 
bilaterally.  There was a fungal infection of the toenails, 
more on the right than on the left.  There was excoriation of 
the skin on the bottom of both feet and on the lateral aspect 
of both feet.  

X-ray studies of both feet showed minimal arthritic changes, 
primarily involving the left foot and the talar navicular 
joint.  There was a small plantar heel spur off the left 
calcaneus.  

The examination diagnoses included flat feet and fungal 
infection of the feet.  

In a December 1996 communication, a private physician stated 
that the veteran complained of bilateral foot pain of many 
years' duration which reportedly began when in the Army in 
the late 1960's.  The veteran described the pain as being in 
the arches, heels, ball of the foot, and the side of the 
foot, worse on the left than on the right.  Reportedly, 
previous treatment had consisted of some soft orthotics 
provided by the Army and VA.  The assessments were posterior 
tibial tendinitis and plantar fasciitis, secondary to severe 
over pronation bilaterally and/or pronation exacerbating knee 
pain and perhaps back pain as well.  

The veteran is competent to report that he had pain in 
service, and to report a continuity of such symptoms after 
service.  However, expert medical opinion would be needed to 
link those complaints to a current disability.  Savage.  
There is no medical opinion attributing the flat feet or the 
veteran's fungal infection to active service.  Generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Since the veteran has not presented competent medical 
evidence of a nexus between a current left foot disability 
and his active service, the claim for this disorder must be 
denied as not well grounded.  

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist her in any further development of the 
claim. 38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit, 5 Vet. App. at 
93; 38 C.F.R. § 3.159(a). The appellant's representative 
contends that, regardless of the Court's decisions pertaining 
to this issue, VA expanded its duty to assist the appellant 
in developing evidence to include the situation in which a 
well-grounded claim has not been submitted. Veterans Benefits 
Administration Manual M21- 1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996). The representative 
further contends that the M21-1 provisions require that the 
claim be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.

The Board is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991). Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well- 
grounded. In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim. The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear. 
See Bernard v Brown, 4 Vet. App. 384, 394 (1993). The Board 
has determined, therefore, that, in the absence of a well- 
grounded claim, VA has no duty to assist the appellant in 
developing her case.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

The veteran's representative has also asserted that VA is 
obligated to inform the veteran of the evidence needed to 
make his claim well grounded.  Under the provisions of 38 
U.S.C.A. § 5103(a) (West 1991), if a claimant's application 
for benefits is incomplete, VA shall notify the claimant of 
the evidence necessary to complete the application.  The 
Court has interpreted this statute as imposing an obligation 
on VA, depending on the facts of the case, to inform 
claimants of the evidence needed to render their claims well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.  Accordingly, the Board 
concludes that there is no further duty to inform him of the 
evidence necessary to render this claim well grounded.


Entitlement to service connection for PTSD.

Initially, the Board finds that this claim is plausible and 
capable of substantiation and is therefore well grounded 
under the meaning of 38 U.S.C.A. § 5107(a).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. 
§ 3.304(f).  

Generally, service connection will be granted for 
disabilities resulting from personal injury suffered or 
disease contracted, or for aggravation of a preexisting 
injury suffered or disease contracted, in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") set forth the basic analytical 
framework for establishing a veteran's exposure to a 
recognizable stressor during service, a critical element in 
the determination of whether a veteran has PTSD.

The Court held that the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary, depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60 (1993).  The existence of a valid stressor is a 
question of fact for the adjudicator to decide, involving as 
it does, factors as much historical as psychological.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  In West v. Brown, 
7 Vet. App. 70 (1994), the Court further held that the 
sufficiency of the stressor is a medical determination and, 
therefore, adjudicators may not render a determination at 
this point in the absence of independent medical evidence.

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  This, in turn, requires 
as a preliminary matter examination as to whether the record 
already contains "conclusive evidence" that he "engaged in 
combat with the enemy."  By rule making, VA has set forth 
criteria of "conclusive evidence" to establish a combat-
related stressor.  These criteria are defined as: (a) A claim 
that a stressor is related to combat, and (b) a demonstration 
in the record that the claimant ("in the absence of evidence 
to the contrary") has been awarded certain specific 
recognized awards and decorations identified by 38 C.F.R. 
§ 3.304(f) or the VA Adjudication Manual M21-1, part VI, 7.46 
(effective October 11, 1995).  The Board notes the revised 
version of this Manual M21-1 provision (part VI, 11.37, 
effective February 13, 1997), did not alter the list of 
awards and decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), and 
decorations awarded for combat-incurred wounds (the Purple 
Heart Medal), and certain decorations that are awarded only 
for valor and combat with the enemy.  

The current record does not show the appellant was authorized 
any of these awards or decorations.  

In addition to the criteria based upon certain awards and 
decorations, "conclusive evidence" of combat may also be 
established by "other supportive evidence" that the claimant 
was a prisoner of war under the requirements of 38 C.F.R. 
§ 3.1(y), or evidence that the claimant was in a plane crash, 
ship sinking, explosion, a rape or assault, or duty on a burn 
ward or in a graves' registration unit.  At a minimum, as is 
discussed below, the case law from the Court would preclude 
the use of the claimant's own assertions as "other supportive 
evidence," nor would post service medical evidence suffice as 
"other supportive evidence."

To the extent that the term "other supportive evidence" in 
this context could be service department records, the Board 
finds that there are no service department medical or 
personnel records to establish the claimant was a prisoner of 
war under the requirements of 38 C.F.R. § 3.1 and he was not 
in a plane crash, ship sinking, explosion, rape or assault, 
or duty in a burn ward, or in a graves' registration unit.

Thus, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without the need for further 
corroboration.  

Where the record does not contain "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, cannot 
as a matter of law provide the evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed inservice event actually 
occurred" cannot be provided by medical opinion based on post 
service examination.  Moreau v. Brown, 9 Vet. App. 394-96 
(1996).

Since the evidence does not show that the veteran engaged in 
combat, "credible supporting evidence of the claimed stressor 
from any source must be provided.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  

The record in this case shows that the veteran has been 
requested to provide specific information as to events 
claimed as stressors and has consistently provided vague 
generalities that are not sufficiently specific to permit the 
service department to verify the alleged events.  At the time 
of his personal hearing before a hearing officer at the RO in 
1996, the veteran stated that he would provide more specific 
information.  In a February 1999 communication, he reported 
that he had not been able to locate any additional 
information.

The service medical records are without reference to any 
psychiatric symptomatology.

In the claim for disability benefits, received in 1980, the 
veteran referred to various problems, including "depression 
and irritability," which he stated he received treatment for 
in July 1972.  

The veteran was hospitalized by VA from March to May 1982.  
His chief complaint was, "I've been disinterested in my work 
and family for the past six months."  He stated that he had 
not taken alcohol for the past 18 months, but had found the 
past six months increasingly difficult to cope with.  He had 
been experiencing some physical withdrawal, loss of pleasure 
and interest in his job, marriage, and children.  He 
indicated that his wife was pregnant and was due to deliver 
in May or June.  He added that he had had blackouts in the 
past, but denied delirium tremens or seizures.  He stated he 
had been able to maintain his sobriety by attending 
Alcoholics Anonymous and after care group.  He initially was 
on a psychiatric unit for evaluation and treatment of  
depression.

The veteran was seen by the staff psychiatrist who believed 
that he was experiencing a manic-depressive disorder.  There 
was a progress note written on the day of admission, which 
indicated that he had been in Vietnam for 18 months and had 
"not much combat."  There was no reference to psychiatric 
symptomatology associated with PTSD during the 
hospitalization.  The final diagnoses were chronic 
alcoholism, manic-depressive disorder, and hypoglycemia.  

The veteran underwent VA hospitalization in October 1995 for 
depression of several months' duration.  He complained of 
being depressed and of sleeping poorly.  He also indicated he 
had had difficulty concentrating and felt worthless.  He was 
easily agitated and did not enjoy anything anymore.  Since 
leaving service he had had about 35 or 40 different jobs.  He 
was not able to stay with anything.  Additional complaints 
included nightmares, flashbacks, hypervigilance, and easy 
agitation.  It was reported that he had symptoms that 
corresponded to major depression and symptoms which 
corresponded to PTSD.  These included hypervigilance, easy 
agitation, and difficulty holding a job.  Also noted were 
flashbacks and nightmares.  The Axis I diagnoses were major 
depression and PTSD. 

Also of record are statements made in 1995 from relatives, a 
long-time acquaintance, and an ex-wife to the combined effect 
that the veteran was a completely changed person on his 
return home from Vietnam.  

This examination followed hospitalization of the veteran for 
psychiatric purposes by VA from October 1995 to February 1996 
at which time he was given Axis I diagnoses of major 
depression and PTSD.  The discharge summary report was 
without discussion as to the stressors associated with the 
diagnosis of PTSD.

The veteran was again hospitalized by VA from March to April 
1996.  He reported that he had experienced some dyslexia 
during school.  He reported much stress physically and 
emotionally as a clerk typist with dyslexia.  He said he had 
notable depressive symptoms in basic training, which 
continued thereafter.  He "ended up" in Vietnam doing 
"leather" duties and typing secondary to his dyslexia.  He 
claimed he was mostly used as a forward observer counting 
dead body parts, and so forth, and participated in the 
Vietnamization of the war.  He stated that he frequently saw 
combat action.  He noted chronic anxiety and stress from his 
first day in country and claimed he was never really trained 
as an infantryman.  He related that he felt extreme fear, 
helplessness, and hopelessness at different times.  He also 
described possible dissociative episodes of feelings of being 
detached.  He also complained of emotional numbing and called 
himself an emotional zombie much of the time during his 
service years.  

As for psychiatric history it was indicated that in 1980 he 
had been hospitalized for the first time for alcohol 
detoxification and rehabilitation.  In 1981 he was reportedly 
an inpatient for depressive and PTSD symptoms and reported he 
stopped alcohol consumption in November 1980.  Outpatient 
therapy reportedly continued from 1981 to the present time.  
The final Axis I diagnoses were major depression and PTSD.

The veteran was accorded a psychiatric examination for VA in 
May 1996.  He related that in service he was trained to be a 
clerk typist, but served much of his time as a transport 
guard and in the field as a forward observer.  He indicated 
that he experienced a great deal of combat, survived many 
mortar attacks, saw prisoners interrogated, and witnessed 
many dead and wounded soldiers.  The examiner stated that in 
his review of the medical records provided him, he found data 
that was consistent with the history given to him by the 
veteran, and it was his opinion that the veteran had PTSD.  
The Axis I diagnoses were: Chronic PTSD; major depressive 
disorder, single episode in full remission; alcohol 
dependence, full partial remission; other substance 
dependence, full partial remission.  There was no Axis II 
diagnosis.  

Of record is a July 1996 communication from Joseph D. Rich, 
M.D., to the effect that he had no records regarding the 
veteran.  The physician stated that if he had had contact 
with the veteran more than to 10 years previously, the 
records had been destroyed.  

In an August 1996 communication, Norman Honeyman, Ph.D., 
stated that he had examined the veteran on numerous occasions 
and believed that the veteran met the criteria for the 
diagnosis of PTSD.

Analysis

A review of the record shows that the veteran currently has 
diagnoses of PTSD.  However, in Wilson v. Derwinski, 2 Vet. 
App. 614 (1992), the Court held that "just because a 
physician or other health professional accepted the 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Id at 618.

Whether or not a veteran engaged in combat with the enemy 
must be determined through recognized military citations or 
with supporting evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient by themselves, to establish this fact.  The 
veteran's military occupational specialty with the Army was 
as a clerk typist.  There is no indication in his service 
personnel records that he was exposed to combat.  

The veteran has not reported any specific stressors.  He has 
reported that he was frequently in combat, that he served as 
a forward observer, and was used counted body parts.  He has 
also reported that he saw many dead and wounded soldiers, and 
experienced a noncombat stressor as a dyslexic in a clerk 
typist position.  There is no credible supporting evidence 
for any of these stressors.  His reports of combat and 
counting dead body parts, are contrary to the service 
personnel records.

The veteran has also been inconsistent in his description of 
his psychiatric history.  For example, at the time of 
hospitalization by VA in 1982 for treatment of alcohol abuse, 
notation was made that he reported not having seen much 
combat in Vietnam.  However, at the time of more recent 
examinations he has described having been exposed to frequent 
combat action.

He has been asked repeatedly to provide more specific 
information regarding experiences, but as he himself 
indicated in a February 1999 communication, he is now unable 
to provide any more additional information regarding his 
experiences in Vietnam.  The Board notes that in situations 
where a veteran describes events in an extremely vague 
manner, VA is under no obligation to attempt to verify the 
events.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  
Accordingly, the Board finds the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD because there is no evidence of record 
corroborating that his alleged inservice stressors actually 
occurred and there are no specific details of record 
indicating any of the alleged stressors have been verified by 
the appropriate authorities. 

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence of the claimed inservice 
stressor, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  In this case, in the 
absence of credible supporting evidence of an inservice 
stressor, service connection cannot be granted for PTSD.   


ORDER

Service connection for PTSD is denied.

Service connection for a chronic left foot disability is 
denied.



REMAND

Service connection for depression and irritability was denied 
by the RO in October 1980.  The veteran was notified later 
that month, and did not file a timely appeal.  The current 
claim is focused primarily on that of his entitlement to 
service connection for PTSD, but it also has been certified 
to the Board as a claim for service connection or a chronic 
acquired psychiatric disorder, to include service connection 
for PTSD.  The RO has, however, not provided the veteran with 
the laws and regulations pertaining to new and material 
evidence and this needs to be done.  Accordingly, this aspect 
of the case is REMANDED for the following:

The RO should adjudicate whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a psychiatric disability other than 
PTSD.

If the benefit sought remains denied, the veteran and his 
representative should be afforded a supplemental statement of 
the case containing the laws and regulations referable to the 
need for new and material evidence to reopen a claim.  The 
case should then be returned to the Board, if otherwise in 
order.  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


18

